[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS
Defendant Connecticut Limousine, LLC moves to dismiss plaintiff Mel K. Stevenson's action on the basis that he has failed to exhaust his administrative remedies. This court concludes that it lacks subject matter jurisdiction and grants the motion to dismiss.
There are three reasons why this court lacks jurisdiction. First, the claims that the plaintiff alleges in his complaint are the same claims that he presented to the Connecticut Commission on Human Rights and Opportunities. See Exhibit A (annexed to the defendant's motion to dismiss). The commission adjudicated the claims. The plaintiff failed to appeal the agency's decision to the Superior Court. See General Statutes § 4-183.
Second, the administrative proceedings were resolved in a timely manner. The plaintiff failed to obtain a release to sue from the commissioner. See General Statutes § 46a-101.
Third, although the plaintiff alleges that he was a member of a union that contracted with the defendant, he has not alleged he attempted to pursue the grievance and arbitration procedures that are set forth in the collective bargaining agreement.
The motion to dismiss is granted.
THIM, J.